DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 23, “last stag” should read “last stage”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, in line 17 the claim recites “the negative-pressure surface opening hole”, and there is insufficient antecedent basis for this limitation in the claim. In line 29, the claim recites “disposed at positions closer to the rotor shaft”, but it is unclear to what the term “closer” is compared. For examination purposes, the limitation “closer to the rotor shaft” will be interpreted as meaning on an inner radial side of the blade body. 
Regarding claim 5, the claim recites “a direction along the negative-pressure surface”, however, the claim refers to the positive-pressure surface opening hole. 
The remaining claims are rejected based on their dependence on a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniyan et al. (US2013/0064638) (“Subramaniyan”) in view of Guemmer (US8834116) (“Guemmer”).
Regarding claims 1 and 4, Subramaniyan teaches (Figs. 2-3) a blade of a steam turbine including a plurality of turbine blade rows (see Fig. 2) which are fixed to a radially outer side of a rotor shaft rotating about an axis, and are arranged in an axial direction (312) in which the axis extends, and a turbine vane row (see Fig. 2) which is disposed to be adjacent to an upstream side of the turbine blade row in the axial direction for each of the plurality of turbine blade rows, the blade of a steam turbine comprising: a blade body (338) which is disposed in a steam main flow path (main flow) which is formed around a rotary shaft (not shown) such that main steam flows through the steam main path, the blade body having an airfoil cross section in which a concave positive-pressure surface and a convex negative-pressure surface (Paragraph [0016]) are continuous to each other via a leading edge and a trailing edge, wherein the blade body is provided only in a final stage (Fig. 2) which is disposed on the most downstream side in a plurality of stages configured of a combination of the turbine blade rows and the turbine vane rows disposed to be adjacent to the upstream sides of the turbine blade rows, and in a stage disposed on one upstream side of the last stage.


    PNG
    media_image1.png
    520
    714
    media_image1.png
    Greyscale

In an analogous art, Guemmer teaches a fluid flow machine with bladed rotors. Guemmer teaches (Fig. 3d) a blade body (5) includes a first flow path (Col. 4 lines 54-62) which is formed inside the blade 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the blade of Subramaniyan and change the blade body to include a first flow path which is formed inside the blade body to extend in a blade height direction intersecting the airfoil cross section and through which steam having a pressure higher than that of the main steam to which the positive-pressure surface and the negative-pressure surface are exposed flows, and a second flow path through which the steam flowing through the first flow path is ejected from the negative-pressure surface opening hole formed on the negative-pressure surface, a third flow path which extends from the first flow path toward the trailing edge side and through which the steam flowing through the first flow path is ejected from a positive-pressure surface opening hole formed on the positive-pressure surface, wherein the negative-pressure surface opening hole is formed on a radially inner side from a center position of the blade body in a radial direction of the rotor shaft, and wherein the negative-pressure surface opening hole is formed such that the negative-pressure surface opening hole of the blade body disposed on the upstream side is disposed at positions closer to the rotor shaft to prevent boundary layer formation. 
Regarding claim 2, Subramaniyan in view of Guemmer teach the blade of claim 1, and further teach (see Guemmer Fig. 3d) the negative-pressure surface opening hole is formed on a side closer to the trailing edge than a center position in a blade surface direction which is including a component in a blade 
Regarding claim 5, Subramaniyan in view of Guemmer teach the blade of claim 4, and further teach (see Guemmer Fig. 3d) the positive-pressure surface opening hole is formed on a side closer to the trailing edge than a center position in a blade surface direction which is including a component in a blade chord direction of the blade body and which is a direction along the negative-pressure surface in the airfoil cross section (see Guemmer Fig. 3d).
Regarding claim 6, Subramaniyan in view of Guemmer teach the blade of claim 4, and further teach (see Guemmer Fig. 3d) the positive-pressure surface opening hole is formed on a radially inner side from a center position of the blade body in a radial direction of the rotor shaft  (see Guemmer Fig. 3d). 
Regarding claim 8, Subramaniyan in view of Guemmer teach a rotor shaft (see Subramaniyan Paragraphs [0015-0016]) which is rotated about an axis and a plurality of blades of the steam turbine according to claim 1 (see rejection above) disposed in a circumferential direction of the rotor shaft (fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CAMERON A CORDAY/             Examiner, Art Unit 3745                                                                                                                                                                                           

/J. Todd Newton, Esq./             Primary Examiner, Art Unit 3745                                                                                                                                                                                           	3/24/2021 12:13 PM